Title: Treasury Department Circular to the Commissioners of Loans, 11 October 1790
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury DepartmentOctober 11th 1790
Sir,
I find there are some certificates for interest issued in lieu of “Indents of Interest” in the State of Georgia, which express that they are for as many Dollars (as by recurrence to the records of the principal Certificates) would have been the Interest, if those certificates had been for specie, although they are liable to liquidation, at various rates according to their dates. I think it necessary, to give this intimation to the several Commissioners of Loans, in order that they may be upon their guard, if any such substituted paper shall have been issued under like circumstances by them. I do not however mean to extend this caution to such of those certificates (if any) as may have been issued for Interest on the Loan Office Certificates granted prior to the first day of March 1778, in respect to which, the resolution of Congress of the 28th of June 1780 is understood to require the payment of Interest on the nominal Sum.
I am, Sir,   Your Obedt. Servt
A Hamilton
